               Case 2:17-cr-20441-MOB ECF No. 3 filed 03/28/19                                 PageID.9     Page 1 of 3
PROB 12C                                                                                                  PACTS       DATE
(Rev. 08/18)   VIOLATION REPORT PART 1:                                    U. S. Probation Office
                                                                           Eastern District of Michigan
               PETITION FOR WARRANT                                                                       369082      03/27/2019


NAME                                            OFFICER                           JUDGE                            DOCKET #

GERTH, Alexander P.                             Daniel Ziehmer                    Marianne O. Battani              17-CR-20441-01

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
08/08/2014                                I                    23
                       Release
COMMENCED
06/01/2017
EXPIRATION
05/31/2020

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Rajesh Prasad                             TBD
REPORT PURPOSE

                    TO ISSUE A WARRANT
                TO BE LODGED AS A DETAINER
               WITH THE MACOMB COUNTY JAIL

ORIGINAL OFFENSE

Count 1: Bank Robbery, 18 U.S.C. §§ 2113(a) and 2

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 57 months, to be followed by a three-year term of supervised
release.

Name of Sentencing Judicial Officer: Honorable David R. Herndon, Southern District of Illinois. Jurisdiction
accepted by the Honorable Marianne O. Battani on July 11, 2017.

ORIGINAL SPECIAL CONDITIONS
      1. The defendant’s history indicates the need for a cognitive behavioral evaluation to identify any risk
         associated with criminal thinking, which may afford adequate deterrence to criminal conduct, protect the
         public from further crimes, and provide corrective treatment, the defendant shall complete such an
         evaluation and comply with treatment as recommended by the evaluation. The defendant shall pay for the
         costs associated with services rendered, based on a Court approved sliding scale as directed by the
         probation officer. The defendant’s financial obligation shall never exceed the total cost of services
         rendered.
      2. While any financial penalties are outstanding (corrective treatment/satisfaction of sentence), the defendant
         shall provide officer and the Financial Litigation Unit of the United States Attorney’s Office with access
         to any requested financial information. The defendant is advised that the probation office may share
         financial information with the Financial Litigation Unit.


                                                             Page 1 of 3
                   Case 2:17-cr-20441-MOB ECF No. 3 filed 03/28/19                            PageID.10      Page 2 of 3
PROB 12C                                                                                                  PACTS        DATE
(Rev. 08/18)        VIOLATION REPORT PART 1:                               U. S. Probation Office
                                                                           Eastern District of Michigan
                    PETITION FOR WARRANT                                                                  369082       03/27/2019


NAME                                               OFFICER                        JUDGE                             DOCKET #

GERTH, Alexander P.                                Daniel Ziehmer                 Marianne O. Battani               17-CR-20441-01

      3. While any financial penalties are outstanding (corrective treatment/satisfaction of sentence), the defendant
         shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or any other
         anticipated or unexpected financial gains to the outstanding court-ordered financial obligation. The
         defendant shall immediately notify the probation officer of the receipt of any indicated monies.

               Criminal Monetary Penalties: Special Assessment $100.00 (Paid), Restitution $5,988.64 (Paid)

The probation officer believes that the offender has violated the following conditions of Supervised Release:
VIOLATION NUMBER         NATURE OF NONCOMPLIANCE



               1         Violation of Mandatory Condition: “THE DEFENDANT SHALL NOT COMMIT
                         ANOTHER FEDERAL, STATE, OR LOCAL CRIME.”
                         On November 5, 2017, the offender was arrested by officers of St. Clair Shores Police
                         Department, St. Clair Shores, Michigan, for Operating While Intoxicated. Officers responded
                         to a call following a one-car accident on Interstate I-94 in St. Clair Shores, Michigan. Officers
                         learned that the vehicle being driven by the offender had struck the median and became
                         disabled. During the course of investigation, the offender was found to be intoxicated and a
                         breathalyzer test conducted at the police department revealed him to have a blood alcohol
                         content of .10%.
                         The offender pled guilty and was sentenced on January 29, 2018, in the 40th District Court, St.
                         Clair Shores, Michigan by the Honorable Joseph Oster, Docket 17SS17573 to serve one
                         weekend in the Macomb County Jail and two years probation. On March 8, 2019, he was
                         discharged as a violator and ordered to serve 93 days Macomb County jail, with credit for four
                         days served.

               2         Violation of Mandatory Condition: “THE DEFENDANT SHALL NOT COMMIT
                         ANOTHER FEDERAL, STATE, OR LOCAL CRIME.”

                         On January 30, 2019, the offender was arrested by officers with the Utica Police Department,
                         Utica, Michigan, following an animal cruelty investigation. Officers had begun the investigation
                         on January 24, 2019, after a dog had been found stabbed to death under a picnic table at a local
                         park.

                         Through the investigation, officers learned that on December 29, 2019, the offender had used a
                         proxy to obtain a two-year-old pitbull mix, named Sterling, from the Michigan Humane Society
                         after his application was denied based on his landlord not approving dogs.




                                                             Page 2 of 3
                 Case 2:17-cr-20441-MOB ECF No. 3 filed 03/28/19                                              PageID.11      Page 3 of 3
PROB 12C                                                                                                                  PACTS        DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                                 U. S. Probation Office
                                                                                           Eastern District of Michigan
                  PETITION FOR WARRANT                                                                                    369082       03/27/2019


NAME                                                         OFFICER                              JUDGE                             DOCKET #

GERTH, Alexander P.                                          Daniel Ziehmer                       Marianne O. Battani               17-CR-20441-01

                           Officers learned that the offender had been abusive toward the dog on several occasions in
                           January 2019. Upon questioning, the offender admitted to officers that on January 24, 2019, “he
                           tied the dog to a dog waste receptacle at Grant Park.” He admitted he “stabbed the dog three
                           times and the dog fled the scene to his death.” He claimed that he had previously struck the dog
                           as a form of discipline for bad behavior.

                           The offender was charged with Felony Killing/Torturing an Animal in 41A District Court,
                           Shelby Township, Michigan. On March 18, 2019, the offender pled no contest in the 16th Circuit
                           Court, Mount Clemens, Michigan. He is scheduled to be sentenced on April 23, 2019. The
                           offender is currently in custody at the Macomb County Jail.

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Daniel Ziehmer/lat
(313) 234-5422
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Steven M. Ely                                                                      Data Entry
(313) 234-5583

THE COURT ORDERS:
[X]            The issuance of a warrant to be lodged as a detainer with the Macomb County Jail

[ ]            Other




                                                                                           s/Marianne O. Battani
                                                                                           United States District Judge

                                                                                           March 28, 2019
                                                                                           Date




                                                                             Page 3 of 3
